   Case 7-20-cv-02203-PMH                     Document 40               Filed in NYSD on 05/19/2021                      Page 1 of 2



                                                      Application granted. Discovery deadlines extended as
                                                      follows: fact discovery is due 6/25/2021, expert
                                                      discovery is due 8/11/2021, and all discovery is due
                                                      8/11/2021. The case management conference
Attorneys at Law
                                                      scheduled for 7/14/2021 is adjourned to 8/19/2021 at
                                                      10:15 a.m. and will be held via telephone. At the time of
Jennifer M. Horowitz                                  the case management conference, all parties shall call
t 212.351.4622
                                                      the following number: (888) 398-2342; access code
f 212.878.8600
JHorowitz@ebglaw.com                                  3456831.

                                                                           May 19, 2021
                                                      SO ORDERED.
    Hon. Philip M. Halpern
                                                      _______________________
    United States District Judge                      Philip M. Halpern
    Southern District of New York                     United States District Judge
    500 Pearl Street
    New York, New York 10007                          Dated: White Plains, New York
                                                             May 19, 2021
    VIA ECF

    Re:       Moody, et al. v. Empire Hotel Development, Inc. d/b/a Hyatt Place Poughkeepsie, et al.
              Case No. 7:20-cv-2203-PMH

    Dear Judge Halpern:

            This firm represents Defendants Hyatt Corporation, Hyatt Place Franchising, LLC, and
    Hyatt Hotels Corporation in the above-referenced matter. We write, joined by counsel for Empire
    Hotel Development, Inc. d/b/a Hyatt Place Poughkeepsie and Erfan Khan, and counsel for
    Plaintiffs, to request that Your Honor extend certain deadlines set forth in the Court’s March 9,
    2021 Order.

            Specifically, the parties request that the Court extend the deadline for: (i) completing “fact
    discovery” from May 22, 2021, to June 25, 2021; (ii) completing “expert discovery” from July 7,
    2021, to August 11, 2021; and (iii) completing all discovery from July 7, 2021 to August 11, 2021.

            The parties have been diligently engaged in discovery, and have collectively exchanged
    hundreds of documents and taken numerous depositions, including the depositions of each of the
    seven Plaintiffs and multiple depositions of Defendants and non-parties. In the last two months,
    the parties attended nine depositions. The parties contemplate additional non-party depositions
    and are in the process of completing the exchange of post-deposition document demands and
    responses. While the parties have completed substantial discovery over the last two months, given
    the number of different parties involved and various challenges presented by the ongoing
    coronavirus pandemic, the parties anticipate that they will need approximately one additional
    month to complete fact discovery.

            This is the parties’ second request to extend the discovery deadlines set forth in the Court’s
    Scheduling Order. Previously, by Order dated March 9, 2021, the Court granted the parties’ initial
    joint request. All counsel of record agree to the extension and proposed dates.


             Epstein Becker & Green, P.C. | 875 Third Avenue | New York, NY 10022 | t 212.351.4500 | f 212.878.8600 | ebglaw.com
Case 7-20-cv-02203-PMH       Document 40        Filed in NYSD on 05/19/2021   Page 2 of 2



May 19, 2021
Page 2




      We thank the Court for its time and consideration.




                                                  Respectfully submitted,

                                                  /s/ Jennifer M. Horowitz

                                                  Jennifer M. Horowitz

cc    All counsel of record (via ECF)
